DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 8/11/2022. The Applicant has amended independent claim 1; and added new claims 25-27. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Response to Arguments
Applicant’s arguments, filed 8/11/2022, with respect to the rejection(s) of claim(s) 1-24 under Yang et al., J. of Chemistry A, in view of Goyal, US 6670308, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., J. of Materials Chemistry A, in view of Goyal, US 6670308.
Regarding claim 1, Yang et al., teaches an anode (pg. 9901, right column, para. 2) comprising:
a metal member (copper foam) (pg. 9901, left column, para. 1);
a conducting coating disposed on at least a portion of the metal member (pg. 9900, left column, para. 2), metal ion-conducting electrochemical device (lithium ion battery) (pg. 9901, right column, para. 4), and the conducting coating is chemically inert and/or electrochemically stable under electrochemical cycling conditions (pg. 9900, left column, para. 2). 
Yang et al., does not teach wherein the conducting coating epitaxially templates deposition of the reduced form of metal- ions.
Goyal teaches a conducting coating of metal ions (col. 6, lines 14-28) and a coherent interface having a lattice misfit (col. 5, lines 53-62). 
Goyal does not teach a lattice misfit of less than 15% between the metal member and the conducting coating.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Goyal into Yang et al., because Goyal teaches the deposition of epitaxial layer ( col. 4, lines 65-67 and col. 5, lines 1-40)  and one would be motivated to provide an epitaxial layer because “the ability to deposit a substantially single orientation epitaxial layer 13 permits subsequent epitaxially grown layers to have correspondingly improved crystalline qualities.” (col.  5, lines 53-62). Additionally, although it does not teach a lattice misfit of less than 15% between the metal member and the conducting coating, controlling the lattice misfit would be obvious in order to achieve the desired parameters.
Goyal does not teach a lattice misfit of less than 15% between the metal member and the conducting coating.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Goyal into Yang et al., because Goyal teaches the deposition of epitaxial layer ( col. 4, lines 65-67 and col. 5, lines 1-40)  and one would be motivated to provide an epitaxial layer because “the ability to deposit a substantially single orientation epitaxial layer 13 permits subsequent epitaxially grown layers to have correspondingly Applicant argues that “Applicant asserts the cited references, alone or in combination, do not establish a prima facie case of obviousness of claim 1 as currently amended.” However, Goyal teaches a conducting coating of metal ions (col. 6, lines 14-28improved crystalline qualities.” (col.  5, lines 53-62). Additionally, although it does not teach a lattice misfit of less than 15% between the metal member and the conducting coating, controlling the lattice misfit would be obvious in order to achieve the desired parameters.
Regarding claim 2, Yang et al., teaches wherein the conducting coating comprises an organic material, an inorganic material, a metal, a metal alloy, or intermetallic compound (pg. 9901, left column, para. 2).
Regarding claim 3, Yang et al., teaches wherein the conducting coating is graphene (pg. 9900, left column, para. 2).
Regarding claim 4, Yang et al., does not teach wherein the conducting coating is a metal chosen from gold, silver, zirconium, titanium, iron, chromium, and combinations thereof or a metal alloy comprising a combination of gold, silver, zirconium, titanium, iron, and chromium.
Goyal teaches a conducting coating of silver Ag, iron Fe (col. 2, lines 62-65).
Regarding claim 5, Yang et al., does not teach wherein the conducting coating is crystalline.
Goyal teaches conducting coating is crystalline (col. 2, lines 55-61).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Goyal into Yang et al., because Goyal teaches a single orientation epitaxial layer having only one epitaxial crystallographic relationship with the surface (col. 2, lines 55-62) and one would be motivated to insert the teachings of Goyal into the teachings of Yang et al., because Goyal teaches “improved epitaxial crystal quality” (col. 3, lines 45-67 and col. 4, lines 1-5).
Regarding claim 6, Yang et al., does not wherein at least a portion or all of an exterior surface of the conducting coating comprises crystal facets chosen from a (001) plane in hexagonal closest packed structure, a (111) plane in face centered cubic structure, and a (110) plane in body centered cubic structure.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 7, Yang et al., does not teach wherein 80%-100% of the crystal facets of the conducting coating are a (001) plane in hexagonal closest packed structure, a (111) plane in face centered cubic structure, or a (110) plane in body centered cubic structure.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 8, Yang et al., does not teach the thickness of the conducting coating is a single layer to 100 um.
Goyal teaches thickness of conducting coating is 70 um (col. 8, lines 16-25).
Regarding claim 9, Yang et al., does not teach wherein the conducting coating has a conductivity of 10 1 to 10 9 S/m.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 10, Yang et al., does not teach wherein the metal member is an active metal member or an inactive metal member.
Goyal teaches any one of the preceding claims claim 1, wherein the metal member is an active metal member or an inactive metal member (col. 2, lines 62-67).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Goyal into Yang et al., because Goyal teaches “the substantially single orientation epitaxial layer can be a metal or metal alloy layer” (col. 3, lines 1-8). One of ordinary skill in the art would be motivated to insert the teachings of Goyal into Yang because Goya teaches “Using the invention, substantially single orientation epitaxial layers have been successfully electrochemically deposited on textured surfaces.  The epitaxial layer may be used to form devices having electronically active layers disposed on the electrochemically deposited single orientation epitaxial layer.” (col. 5, lines 11-17).
Regarding claim 11, Yang et al., teaches a device comprising one or more anode(s) of claim 1 (lithium ion battery) (pg. 9901, right column, para. 4-pg. 0092, left column, para. 1).
Regarding claim 12, Yang et al., teaches wherein the device is an electrochemical device (lithium ion battery) (pg. 9901, right column, para. 4-pg. 0092, left column, para. 1).
Regarding claim 13, Yang et al., teaches wherein device is configured so that the conducting metal ions reversibly electrodeposit on at least a portion or all of the surface of the conducting coating in contact with the electrolyte (lithium ion battery) (pg. 9901, right column, para. 4-pg. 0092, left column, para. 1).
Regarding “forming uniform metal layers” in claim 13 is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 14, Yang et al., does not teach wherein the metal layers comprising one or more crystalline domain(s) or the metal layers are crystalline metal layers.
Regarding claim 14, Goyal teaches wherein the metal layers comprising one or more crystalline domain(s) or the metal layers are crystalline metal layers (col. 2, lines 62-67).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Goyal into Yang et al., because Goyal teaches “Using the invention, substantially single orientation epitaxial layers have been successfully electrochemically deposited on textured surfaces.  The epitaxial layer may be used to form devices having 
electronically active layers disposed on the electrochemically deposited single 
orientation epitaxial layer.” (col. 5, lines 11-17).
Regarding claim 15, Yang et al., teaches wherein the electrochemical device is a battery (lithium ion battery) (pg. 9901, right column, para. 4-pg. 0092, left column, para. 1).
Regarding claim 16, Yang et al., teaches wherein the battery is a metal ion-conducting battery (lithium ion battery) (pg. 9901, right column, para. 4-pg. 0092, left column, para. 1).
Regarding claim 17, Yang et al., teaches wherein the ion-conducting battery is a lithium-ion conducting battery (lithium ion battery) (pg. 9901, right column, para. 4-pg. 0092, left column, para. 1).
Regarding claim 18, Yang et al., teaches wherein the battery further comprises one or more cathode(s) and/or one or more electrolyte(s) and/or, optionally, one or more current collector(s) and/or, optionally, one or more additional structural component(s) (pg.  9901, columns 1-2).
Regarding claim 19, Yang et al., teaches wherein the electrolyte is a liquid electrolyte or solid-state electrolyte (pg. 9901-9902).
Regarding claim 20, Yang et al., teaches wherein the liquid electrolyte is an aqueous electrolyte or a non-aqueous electrolyte (pg. 9901, left column, “Electrochemical measurements”). 
Regarding claim 21, Yang et al., teaches wherein the one or more additional structural component(s) is/are chosen from electrical contacts(conductive skeleton) (abstract), and combinations thereof (pg. 9901, right column, “Results and discussion”).
Regarding claim 22, Yang et al., teaches wherein the battery comprises a plurality of cells, each cell comprising a cathode, an anode, and optionally, an electrolyte, a current collector, or a combination thereof (pages 9901-9903).
Regarding claim 23, Yang et al., does not teach wherein the battery comprises 1 to 500 cells.
However, although the reference does not disclose a plurality of cells, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 24, Yang et al., does not teach wherein battery exhibits one or more of the following: the battery does not exhibit detectible dendritic growth and/or orphaning, and/or a plating and/or stripping Coulombic efficiency of 95% or greater and/or, a plating and/or stripping Coulombic efficiency of 95% or greater for 10,000 cycles or greater and/or at rate of 40 mA/cm or greater.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 25, Yang et al., teaches wherein the conducting coating (pg. 9900, left column, para. 2), comprises a horizontally aligned close-packed basal plane (Fig. 1) with respect to the metal member surface (copper foam) (pg. 9901, left column, para. 1) (Fig. 1).
Regarding claim 26, Yang et al., does not teach wherein the conducting coating comprises a plurality of exposed crystal facets having desired texture and alignment such that the reduced form of metal- ions of a metal ion-conducting electrochemical device having a lattice misfit of less than 15% between the exposed crystal facets and the reduced form of metal-ions.
Goyal teaches a conducting coating of metal ions (col. 6, lines 14-28) and an interface having a lattice misfit (col. 5, lines 53-62). 
Goyal does not teach a lattice misfit of less than 15% between the metal member and the conducting coating.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Goyal into Yang et al., because Goyal teaches the deposition of epitaxial layer ( col. 4, lines 65-67 and col. 5, lines 1-40)  and one would be motivated to provide an epitaxial layer because “the ability to deposit a substantially single orientation epitaxial layer 13 permits subsequent epitaxially grown layers to have correspondingly improved crystalline qualities.” (col.  5, lines 53-62). Additionally, although it does not teach a lattice misfit of less than 15% between the metal member and the conducting coating, controlling the lattice misfit would be obvious in order to achieve the desired parameters.
Regarding claim 27, Yang et al., teaches wherein the conducting coating comprises a desired texture and alignment  (pg. 9900, left column, para. 2) (Fig. 1).
Regarding claim 27, “formed by applying a shear force during deposition of the conducting coating” is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Lee et al., US 2016/0156057.

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727